Citation Nr: 9914088	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1961 to May 1965.  
The veteran also had a period of active duty for training 
from September 1960 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for 
asbestosis.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service personnel records reveal that he was 
stationed at Schilling Air Force Base from March 1962 to May 
1965 with duty assignments that included apprentice inventory 
management specialist, inventory management clerk, document 
control file clerk, and management and procurement.  There is 
no objective evidence that he was exposed to asbestos during 
his active service.  

The veteran has submitted private medical records dated in 
May 1995 showing X-ray findings consistent with asbestos 
exposure.  Medical records dated in February 1996 show 
diagnoses of asbestosis and restrictive disease.  A private 
physician recommended frequent follow-up medical evaluation 
due to the veteran's toxic exposure.  

During the veteran's March 1997 personal hearing, he 
testified that he was first diagnosed with asbestosis in 
1994.  The veteran testified that his asbestosis was the 
result of his exposure to asbestos while on duty with the 
United States Air Force.  He testified that he was stationed 
at Schilling Air Force Base in Kansas and served as an 
inventory specialist.  He testified that his duties included 
working in warehouses that had exposed asbestos ceilings.  
The veteran reported that he worked in the warehouses for 
almost two years.  He testified that following his separation 
from service he worked at the Longhorn Ammunition Depot, from 
1966 to 1969 where he was exposed to asbestos.  Subsequently, 
he worked at Alcoa Aluminum Company from 1969 to 1973 where 
there was no asbestos exposure.  

The Board observes that in McGinty v. Brown, 4 Vet. App. 428 
(1993), the United States Court of Veterans Appeals, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in Department of Veterans 
Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  
The DVB Circular was subsequently rescinded with the 
incorporation of its basic guidelines into Veterans Benefits 
Administration (VBA) Manual M21-1 (M21-1), Part VI, par 7.68 
in September 1992 (presently M21-1, Part VI,  7.21).  

The guidelines require a determination regarding the 
veteran's exposure to asbestos during service and the current 
evidence of a disease linked to that exposure.  The Board 
observes that information on file does not provide a clear 
basis for a determination of whether any rating he held 
presented a potential for asbestos exposure.  According to 
the guidelines, the most common disease from inhalation of 
asbestos fibers is interstitial pulmonary fibrosis 
(asbestosis).  The record mentions asbestosis having been 
diagnosed in the 1990's, though the complete records relating 
to that assessment have not been obtained.  Significant is 
information obtained during these evaluations that may shed 
light on the nature and extent of the veteran's exposure to 
asbestos after service which has been reported as well as 
additional information given to the examiners in order to 
assist them in the diagnostic process.  In view of the 
foregoing, the Board finds the claim to be potentially well 
grounded.  See for example Nolen v. West, No. 96-1756 (U.S. 
Vet. App. Apr. 28, 1999).

The Board is of the opinion that additional development is 
necessary to provide a record upon which an informed 
determination can be made.  Initially, it must be noted that, 
the record does not include a competent medical opinion 
regarding a relationship between any asbestos exposure during 
service and the claimed disease, if confirmed.  The medical 
reports are silent on that question.  The records of the 1995 
medical assessment at the Texas Institute for Occupational 
Safety and Health (TIOSH) and Marshall Memorial Hospital for 
example undoubtedly would include probative evidence on this 
question.  The Board observes that the RO has not sought to 
confirm his assertions in testimony regarding the nature and 
extent of exposure during and after service.  However, in 
view of the medical evidence indicating a comprehensive 
assessment has been made, the Board finds that the VA has 
been placed on notice that relevant medical evidence likely 
exists that would be relevant and necessary for a fair 
adjudication of the claim.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the service 
department and request that it provide 
any additional information regarding the 
potential for asbestos exposure in the 
ratings held by the veteran during 
service.

2.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him for any lung disorder since 
his separation from active service.  
After obtaining the appropriate release 
for medical information, the RO should 
request all records likely to be 
available which have not been previously 
obtained and associate them with the 
claims folder.  This should include a 
complete record of medical treatment 
provided by Marshall Memorial Hospital in 
evaluating claimed asbestos exposure 
residuals in 1995 and the complete 
evaluation record from TIOSH that 
reportedly resulted in a diagnosis of 
asbestosis, and a complete record of VA 
treatment the veteran has received to the 
present time.  The RO should indicate in 
seeking these records that the films of 
all chest radiographs obtained during any 
inpatient or outpatient evaluation of the 
veteran's respiratory disorder which are 
available should be forwarded to the VA 
with any other records. 

3.  Thereafter, if deemed warranted by 
the record as supplemented by the 
development directed herein, the veteran 
should be scheduled for an examination by 
a specialist in respiratory diseases, if 
available, to determine the nature, 
extent, onset and etiology of any 
respiratory disability found.  The 
specialist should be requested to review 
the claims file and provide an opinion as 
to whether any respiratory disability 
found may be dissociated from the claimed 
exposure to asbestos during service.  The 
examiner should also comment on the 
relative significance of any confirmed 
exposure to asbestos prior to or 
subsequent to service in the development 
of any respiratory disorder found.  A 
complete rationale should be offered for 
all opinions and conclusions expressed. 

4.  Thereafter, the RO should undertake 
any other indicated development and 
insure that any examination obtained is 
adequate for rating purposes.  Then the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for asbestosis.  The decision 
should include consideration of 38 C.F.R. 
§ 3.303(d) (1995), and the pertinent 
guidelines in VBA Manual M21-1.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

If the benefit sought on appeal is not granted, a 
supplemental statement of the case should be issued and the 
appellant and his representative provided the applicable 
period in which to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

